Citation Nr: 0709050	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-17 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In February 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  Subsequent to the 
hearing, the veteran submitted additional evidence directly 
to the Board accompanied by a signed written waiver of the 
RO's initial consideration of this additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The veteran last underwent a VA examination of his right knee 
in April 2006.  Since then, he has reported a worsening of 
his service-connected chondromalacia.  Thus, current medical 
findings are needed to properly evaluate the veteran's right 
knee chondromalacia under consideration.  

The examiner should, to the extent possible, distinguish 
symptoms attributable to service-connected right knee 
chondromalacia from those attributable to any other 
disability that is not service-connected and in particular 
the right knee medial meniscus tear.  The Board points out 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his right knee chondromalacia.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
   
The examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected 
chondromalacia from those associated with 
any other disability of the right knee.  
If it is not medically possible to do so, 
the examiner should clearly so state, and 
indicate that his or her findings pertain 
to overall disability.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



